DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 8/17/22.
	Applicant’s amendment to claims 1, 4, 8, 11, 12 and 20 is acknowledged.
	Claims 2, 3, 14 and 15 are cancelled.
	Claims 1, 4-13 and 16-20 are pending and claims 9, 10, 18 and 19 are withdrawn.
Claims 1, 4-8, 11-13, 16, 17 and 20  are subject to examination at this time.

Response to Arguments
Applicant's arguments with respect to claim 8 have been considered but are moot in view of the new ground(s) of rejection.

Allowable Subject Matter
Claims 1, 4-6, 11-13, 16, 17 and 20 are allowed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 depends from canceled claim 2.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Chinese Publication No. CN 209785979 U (of record; see previously attached English Abstract and machine translation) in view of Choi et al., US Publication No. 2014/0339509 A1 (of record), Chen et al., US Publication No. 2016/0149163 A1 (of record) and Pschenitzka, US 2020/0051959 A1.

	Wang teaches:
8. A display panel, comprising (see fig. 5): 
	a substrate (1); 
	a plurality of organic light emitting elements (11), which are located on one side of the substrate; 
	a film encapsulation layer (5/32), which is located on a side of the plurality of organic light emitting elements (11) facing away from the substrate (1); wherein the film encapsulation layer (5/32) covers the plurality of organic light emitting elements (11), the film encapsulation layer (5/32) comprises a lens layer (5) and a first cover layer (32), the lens layer (5) is located on a side of the first cover layer (32) facing the organic light emitting elements (11), material of the first cover layer [is] organic materials, a refractive index of the lens layer is M, a refractive index of the first cover layer is N, N<M (e.g. See “the refractive index of the micro-lens array is greater than the refractive index of the adjacent inorganic layer and organic layer ” at page 2), the lens layer (5) comprises a plurality of lenses, and a surface of each of the plurality of lenses (5) facing away from the organic light emitting elements (11) is convex towards a side facing away from the plurality of organic light emitting elements (11)...  See Wang at English Abstract and machine translation pages 1-7, figs. 1-5.

	Regarding claim 8:
	Wang does not expressly teach the material of the lens layer is an organic material.
	In an analogous art, Choi, in fig. 1, teaches a lens layer (420) may be made from an organic material or an inorganic material, para. [0065].
	Therefore, because these two materials were art-recognized equivalents, one of ordinary skill in the art would have found it obvious to substitute Wang’s inorganic lens material for an organic lens material.  Also see MPEP § 2144.06, Art Recognized Equivalence for the Same Purpose.
	Furthermore, in an analogous art, Chen, in figs. 2-3, teaches a lens (304) comprising organic material.  The refractive index (n2) of the lens (304) is greater than the refractive index (n1) of a first cover layer (309 at para. [0075] - [0076]; or Substrate/Encapsulant at Abstract).  Thus, Chen also discloses the claim limitation N<M because n1<n2.  
	It would have been obvious to a person of ordinary skill in the art to modify the teachings of Wang with the teachings of Chen because “… a light extraction structure may contain an array of lenses or set of lenses, the array of lenses or sets of lenses contain a high refractive index material having refractive index higher than the encapsulation layer or the substrate…the light extraction structure enhances the overall extraction efficiency of light generated by the active region to the viewer or the external light detector.”  See Chen at para. [0022].
	 Also see MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose:  
	It is within the general skill of a worker in the art to select known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

	Further regarding claim 8:
	Wang does not expressly teach:
	wherein the film encapsulation layer further comprises a plurality of scattering particles, the plurality of scattering particles is located on a surface of a side of each of the plurality of lenses facing away from the substrate.
	
	In an analogous art, Pschenitzka teaches:

	(see fig. 2A) wherein the film encapsulation layer (112,113) further comprises a plurality of scattering particles (e.g. scattering particles at para. [0022]), the plurality of scattering particles is located on a surface of a side of each of the plurality of lenses (215, 216) facing away from the substrate (102).  See Pschenitzka at para. [0021] – [0025]. 

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Wang with the teachings of Choi    because providing more than one material selection (e.g. organic or inorganic) for the lens layer enables greater flexibility in semiconductor manufacturing.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Wang with the teachings of Chen    because “…the light extraction structure enhances the overall extraction efficiency of light generated by the active region to the viewer or the external light detector”.  See Chen at para. [0022].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Wang with the teachings of Pschenitzka because “The scattering particles provide enhanced light extraction by acting as light scattering centers for light from the underlying LED. These scattering particles reduce the amount of light waveguided in the device and thus increase the light outcoupling of the device….By scattering the light, the scattering particles create a more uniform light flux, which facilitates a more uniform device degradation and thus prolongs the useful lifetime of the device.”  See Pschenitzka at para. [0019].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
21 October 2022